COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-16-00328-CV


VENCENT W. SCALES                                                     APPELLANT

                                         V.

CHARLES R. HORSLEY, ROBERT                                            APPELLEES
J. KLUSMEYER, TAMMY A.
MESSIMER, SHERILYN D. TRENT,
AND DANNY VILLEREAL

                                      ----------

          FROM THE 30TH DISTRICT COURT OF WICHITA COUNTY
                     TRIAL COURT NO. 184,503-A

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Appellant Vencent W. Scales, an inmate in a Texas Department of

Criminal Justice (TDCJ) facility, proceeding pro se, filed an in forma pauperis suit

naming as defendants a fellow inmate, Appellee Danny Villereal, as well as

Appellees Charles R. Horsley, Robert J. Klusmeyer, Tammy A. Messimer, and
      1
       See Tex. R. App. P. 47.4.
Sherilyn D. Trent, all of whom are TDCJ employees. On July 7, 2016, the trial

court entered an order dismissing Scales’s suit pursuant to Chapter 14 of the

Texas Civil Practices and Remedies Code. Scales attempts to appeal from that

order.

         Scales filed his notice of appeal on September 1, 2016. On September 13,

2016, we notified Scales that it appeared we lacked jurisdiction over this appeal

because his notice of appeal was not timely filed. See Tex. R. App. 26.1. We

advised him that this appeal could be dismissed unless he, or any party desiring

to continue the appeal, filed a response showing grounds for continuing the

appeal on or before September 23, 2016. See Tex. R. App. P. 42.3(a), 44.3.

Scales thereafter filed several documents, none of which demonstrates adequate

grounds for continuing his appeal.2

         The trial court signed its order dismissing Scales’s suit on July 7, 2016,

and Scales did not file a motion for new trial. Therefore, Scales’s deadline to file

his notice of appeal was August 8, 2016. See Tex. R. App. P. 4.1(a), 26.1(a).

Scales did not file his notice of appeal until September 1, 2016. We do not have

jurisdiction over an appeal absent a timely filed notice of appeal.      Howlett v.

Tarrant Cty., 301 S.W.3d 840, 843 (Tex. App.—Fort Worth 2009, pet. denied)

        One of the documents Scales filed was a motion for “Extension of Time
         2

and Request for Assistance,” wherein he requested an extension of time to file
his brief on the ground that he was “experiencing difficulties” obtaining paper,
pens, envelopes, and carbon paper to write a brief that he estimated would
require between 100 and 450 pages. We note that we have not set any briefing
deadlines in this appeal.

                                          2
(op. on reh’g) (citing Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997)).

Accordingly, because Scales’s notice of appeal was untimely filed, we dismiss

this appeal for want of jurisdiction.3

                                               PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and SUDDERTH, J.

DELIVERED: October 27, 2016




      3
       Because we lack jurisdiction over this appeal, we take no action on
Scales’s motion for “Extension of Time and Request for Assistance.” See
Stephens v. Stephens, No. 2-10-197-CV, 2010 WL 3433108, at *1 & n.3 (Tex.
App.—Fort Worth Aug. 31, 2010, no pet.) (mem. op.) (citing In re A.L.B.,
56 S.W.3d 651, 652 (Tex. App.—Waco 2001, no pet.)).

                                         3